Exhibit 10.24
 
NOTE PURCHASE AGREEMENT
 
 
NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of August 20, 2012, by and
between  MERISEL, INC., a Delaware corporation, with headquarters located at 127
West 30th Street, 5th Floor, NY, NY 10001 (the “Company”), and SAINTS CAPITAL
GRANITE, L.P. ( “Buyer”).
 
RECITALS
 
A.           A special committee of the board of directors of the Company
consisting of an independent director (the “Special Committee”) has determined
that it is advisable and in the best interests of all stockholders, including
the stockholders that are not affiliates of the Company, for the Company to
execute and deliver this Agreement.


B.           The Company and Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).
 
C.           The Company has authorized a new series of 10% convertible notes,
due August 31, 2015 of the Company, in the form attached hereto as Exhibit A
(the “Notes”), which Notes shall be convertible into the Company’s common stock,
$.01 par value per share (the “Common Stock”) (as converted, the “Conversion
Shares” and together with the Notes, the “Securities”), in accordance with the
terms of the Notes.
 
D.           Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, Two Million and 00/100 Dollars
($2,000,000.00) in principal amount of the Notes.
 
E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering Amendment No. 1 to
the Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Amendment”), pursuant to which (i) the
Company, Saints Capital VI, L.P., a Delaware limited partnership (“Saints VI”),
and Buyer will agree to amend that certain Registration Rights Agreement, dated
as of February 4, 2011 (as amended by the Registration Rights Amendment and as
the same may otherwise be amended to the date hereof, the “Registration Rights
Agreement”), by and between the Company and Saints VI, as successor to the
interests of Phoenix Acquisition Company II, LLC, a Delaware limited liability
company, and (ii) the Company will agree provide certain registration rights
with respect to the Securities under the 1933 Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the Company and Buyer hereby agree as follows:
 
 
1.
PURCHASE AND SALE OF NOTES.

 
 

(a)           Purchase of Notes.  Subject to the satisfaction (or waiver) of the
conditions set forth in Section 6 and Section 7 below, the Company shall issue
and sell to Buyer and Buyer agrees to purchase from the Company on the Closing
Date (as defined below), TWO MILLION AND 00/100 DOLLARS ($2,000,000.00) in
principal amount of Notes (the “Closing”).
 
(b)           Closing.  The date and time of the Closing (the “Closing Date”)
shall be 12:00 p.m., New York City time, on the date hereof (or such later date
as is mutually agreed to by the Company and Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Section 6
and Section 7 below at the offices of Herrick, Feinstein LLP, 2 Park Avenue, NY,
New York 10016.
 
(c)           Purchase Price.  The aggregate purchase price for the Notes to be
purchased by Buyer at the Closing (the “Purchase Price”) shall be TWO MILLION
AND 00/100 DOLLARS ($2,000,000.00).
 
(d)           Form of Payment.  On the Closing Date, (i)  Buyer shall pay
the Purchase Price to the Company for the Notes to be issued and sold to Buyer
at the Closing by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to Buyer the Notes (allocated in the principal amounts as Buyer shall request)
which Buyer is then purchasing hereunder duly executed on behalf of the Company
and registered in the name of Buyer or its designee.
 
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
 

Buyer represents and warrants, as of the date hereof and as of the Closing Date,
that:
 
(a)           No Public Sale or Distribution.  Buyer is (i) acquiring the Notes
with its own funds and (ii) upon conversion of the Notes will acquire the
Conversion Shares issuable upon conversion of the Notes, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act.  Buyer is acquiring the Securities hereunder in the
ordinary course of its business.  Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.  Buyer currently intends to hold the Notes until conversion into
Conversion Shares or until the Maturity Date (as defined in the Notes). For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
(b)           Accredited Investor Status.  Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Reliance on Exemptions.  Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(d)           Information.  Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by Buyer.  Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  Neither such inquiries nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives shall modify, amend or affect Buyer’s right to rely on
the Company’s representations and warranties contained herein.  Buyer
understands that its investment in the Securities involves a high degree of
risk.  Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(e)           No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)           Transfer or Resale.  Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder or (B)  Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C)  Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) except as otherwise contemplated by the Registration Rights Agreement,
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. 
 
(g)           Legends.  Buyer understands that the certificates or other
instruments representing the Notes and, until such time as the Conversion Shares
have been registered under the 1933 Act, the stock certificates representing the
Conversion Shares, except as set forth below, shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):
 
 
 

--------------------------------------------------------------------------------

 
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II) UNLESS
SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF
RULE 144A UNDER THE 1933 ACT OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. 
 
(h)           Validity; Enforcement.  This Agreement and the Registration Rights
Amendment have been duly and validly authorized, executed and delivered on
behalf of Buyer and shall constitute the legal, valid and binding obligations of
Buyer enforceable against Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i)            No Conflicts.  The execution, delivery and performance by Buyer
of this Agreement and the Registration Rights Amendment and the consummation by
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of Buyer or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to Buyer.
 
(j)            Transfer Limitations.  Without the prior written consent of the
Company (which will not be unreasonably withheld or delayed) Buyer acknowledges
and agrees that Buyer’s Notes may not be transferred in increments less than the
lesser of (x) $500,000 and (y) the amount then outstanding under such Notes (the
“Minimum Transfer Amount”).  Notwithstanding the provisions of this Section
2(j), Buyer may not transfer Notes unless the transferee agrees in writing to be
bound by all of the provisions of the Transaction Documents (defined below), and
it shall be a condition to any such transfer that any such transferee execute
and deliver appropriate documentation, in form and substance reasonably
satisfactory to the Company and the holders of at least 60% of the aggregate
number of Securities issued and issuable hereunder and under the Notes, to such
effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)            Residency.  Buyer is a resident of the State of California.
 
 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
 

The Company represents and warrants to Buyer that, as of the date hereof and as
of the Closing Date:
 
(a)            Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
any entity in which the Company, directly or indirectly, owns 50% or more of the
capital stock or an equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
or in the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined below).  The Company has no Subsidiaries except as described in the SEC
Documents (defined below).
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Irrevocable Transfer Agent Instructions (as defined below),
the Registration Rights Amendment, the Notes and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes, was recommended to the
Company’s Board of Directors by the Special Committee and duly authorized by the
Company’s Board of Directors (other than the directors that were duly appointed
by Buyer or its affiliates, each of whom abstained from participating in the
consideration of the terms and conditions of the Transaction Documents in their
capacities as directors,) and no further consent or authorization is required by
the Company, its Board of Directors or its stockholders.  This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            Issuance of Securities.  The issuance of the Notes is duly
authorized and, upon issuance, shall be free from all taxes, liens and charges
with respect to the issue thereof.  As of the Closing, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds the maximum number of shares of Common Stock issuable upon
conversion of the Notes (without taking into account any limitations on the
conversion of the Notes).  Upon conversion in accordance with the Notes, the
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the accuracy of the representations and
warranties of Buyer contained herein, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.
 
(d)            No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or bylaws of the Company
or any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of OTC Pink
Markets (commonly known as the “Pink Sheets”) (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.
 
(e)            Consents.  Except for the consent of the Company’s senior lender,
PNC BANK, NATIONAL ASSOCIATION (the “Bank Consent”), and such other consents,
authorizations or order that have been previously received, neither the Company
nor any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date and the
Company and its Subsidiaries are unaware of any facts or circumstances that
could reasonably be expected to prevent the Company from obtaining or effecting
any of the registration, application or filings pursuant to the preceding
sentence, except for (i)  the filing of a notice of sale of securities on Form D
with the SEC under Regulation D and any related state securities filings, and
(ii) the filing of a Current Report on Form 8-K (or other corresponding
disclosure in the items of the Company’s quarterly report on Form
10-Q) describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act. 
 
 
 

--------------------------------------------------------------------------------

 
 
(f)             Brokers, Finders, etc. The Company shall be responsible for the
payment of any financial advisory fees, or brokers’ commissions (other than for
persons engaged by Buyer or its investment advisor) relating to or arising out
of the transactions contemplated hereby. 
 
(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. 
 
(h)           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
or prior to the date of the Closing, and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective filing dates, or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
or, if amended or superseded by a subsequent filing, as of the date of the last
such amendment or superseding filing, with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective filing dates, or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)             Conduct of Business; Regulatory Permits.  Neither the Company
nor its Subsidiaries is in violation of any term of or in default under any
certificate of designations of any outstanding series of preferred stock of the
Company, its certificate of incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”) or Bylaws as amended and as in
effect on the date hereof (“Bylaws”) or their organizational charter or
certificate of incorporation or bylaws, respectively.  Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.  The Company and
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. 
 
(j)             Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of 30,000,000  shares of Common Stock, of
which as of the date hereof, 7,214,784 shares of Common Stock are issued and
outstanding, 360,000  shares of mandatorily redeemable series A preferred stock,
of which as of the date hereof, 164,946.4854 shares are issued and outstanding,
1,300,000 shares of Common Stock are reserved for issuance pursuant to the
Company’s stock option and purchase plans and zero shares are reserved for
issuance pursuant to securities (other than the aforementioned options and the
Notes) exercisable or exchangeable for, or convertible into, shares of Common
Stock.  All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents filed prior to the date hereof or as contemplated by the
Registration Rights Agreement, no stockholder of the Company is entitled to any
preemptive or similar rights to subscribe for shares of the Company and no
stockholder of the Company has any rights, contractual or otherwise, to
designate members of the Company’s board of directors. Except as disclosed in
the SEC Documents or as contemplated by the Transaction Agreements, the Company
is not a party to any stockholder, voting or other agreements relating to the
rights and obligations of the Company’s stockholders. Except as disclosed in the
SEC Documents filed prior to the date hereof or as contemplated by the
Transaction Agreements, no Person has the right to require the Company to
register any securities for sale under the 1933 Act.
 
 (k)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or its Subsidiaries’ officers or directors, whether of a
civil or criminal nature or otherwise, relating to the issuance of the
Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           Subsidiary Rights.  Except as disclosed in the SEC Documents, none
of the Company or any of its Subsidiaries (i) has issued or is bound by any
outstanding subscriptions, options, warrants, calls, convertible or exchangeable
securities, rights, commitments or agreements of any character providing for the
issuance or disposition of any shares of capital stock, voting securities or
equity interests of any Subsidiary of the Company, and (ii) there are no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock, voting securities or
equity interests (or any options, warrants or other rights to acquire any shares
of capital stock, voting securities or equity interests) of any Subsidiary of
the Company (other than any such obligation to the Company or any Subsidiary of
the Company arising from time to time in connection with any internal
restructuring or reorganizations of the Company’s Subsidiaries). 


 
4.
COVENANTS.

 
 

(a)            Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Section 6 and Section 7 of this Agreement. 
 
(b)           Securities Laws.  The Company shall timely make all filings and
reports relating to the issuance of the Securities required under applicable
securities laws, including filing a notice of sale of securities on Form D with
the SEC under Regulation D and complying with any applicable “blue sky” laws of
the states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(b). Neither the
Company nor any of its Subsidiaries shall sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any “security” (as defined in the
1933 Act) that could be integrated with the issuance of the Notes in a manner
that could require the registration of the Notes under the 1933 Act.
 
(c)           Reporting Status.  Until the earlier of (i) the date on which the
Investors (as defined in the Registration Rights Agreement) shall have sold all
of the Conversion Shares, if any, and none of the Notes are outstanding or
(ii) the date on which Buyer may sell all of the Notes and/or Conversion Shares
without restriction pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act, the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination.
 
(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities to fund general corporate and working capital needs.
 
(e)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
principal amount of Notes held by such Person, the number of Conversion Shares
issuable upon conversion of the Notes held by such Person.  The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Listing.  The Company shall maintain the authorization for
quotation of the Common Stock on the Principal Market or any Eligible Market (as
defined in the Notes).  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f). 
 
(g)           Fees.  The Company shall reimburse Buyer or its designee(s) (in
addition to any other expense amounts paid to any Buyer prior to the date of
this Agreement) for all reasonable costs and expenses, incurred in connection
with the transactions contemplated by the Transaction Documents (including all
reasonable legal fees and disbursements in connection therewith, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence in connection therewith), up to a maximum reimbursement of
$50,000.00 which may be withheld by Buyer from its Purchase Price at the
Closing. 
 
(h)           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by an Investor in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) of this
Agreement; provided that an Investor and its pledgee shall be required to comply
with the provisions of Section 2(f) of this Agreement in order to effect a sale,
transfer or assignment of Securities to such pledgee.  The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.
 
(i)            Additional Notes; Variable Securities; Dilutive Issuances.  So
long as Buyer beneficially owns any Notes, the Company will not issue any Notes
(other than to Buyer as contemplated hereby) and the Company shall not issue any
other securities that would cause a breach or default under the Notes. 
 
(j)             Reservation of Shares.  So long as Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the number of shares of
Common Stock (the “Required Reserved Amount) issuable upon conversion of the
Notes pursuant to the terms of the Notes (without taking into account any
limitations on the conversion of the Notes).  If at any time the number of
shares of Common Stock authorized and reserved for issuance (“Authorized and
Reserved Shares”) is not sufficient to meet the Required Reserved Amount, the
Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company’s obligations under this Section 4(j), in the case of an insufficient
number of authorized shares, obtain stockholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)          Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.


(l)           No Going Private Transaction.  Buyer hereby agrees not to
initiate, directly or indirectly, any “going private”  or “Rule 13e-3
transaction”, as such term is defined in Rule 13e-3 promulgated under the 1934
Act       at any time prior to December 31, 2013.  Buyer hereby represents that
it presently has no intention to initiate in any such Rule 13e-3 transaction at
this time.


 
5.
[INTENTIONALLY OMITTED.]



 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
 

The obligation of the Company hereunder to issue and sell the Notes to Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing Buyer with prior written notice thereof:
 
(a)           Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
(b)           Buyer shall have delivered to the Company the Purchase Price (less
amounts withheld pursuant to Section 4(g) above) for the Notes being purchased
by Buyer at the Closing by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Company.
 
(c)           The representations and warranties of Buyer shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and Buyer shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Buyer at or prior to the Closing Date. 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 
 

The obligation of Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(a)           The Company shall have duly executed and delivered to Buyer
(i) each of the Transaction Documents and (ii) the Notes (allocated in such
principal amounts as Buyer shall request), being purchased by Buyer at the
Closing pursuant to this Agreement (allocated in such amounts as Buyer shall
request) being purchased by Buyer at the Closing pursuant to this Agreement.
 
(b)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. 
  
(c)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities other than the Bank Consent, which the Company agrees to use its best
efforts to secure as soon as practicable following the Closing. 


(d)           Buyer shall have successfully completed any required capital call
to fund the Purchase Price.


8.             MISCELLANEOUS.
 
 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.   This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between Buyer, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the holders of at least 60% of the aggregate number of Securities issued and
issuable hereunder and under the Notes, and any amendment or waiver to this
Agreement made in conformity with the provisions of this Section 8(e) shall be
binding on Buyer and all holders of Securities, as applicable.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents and the holders of Notes.  The Company has not, directly or
indirectly, made any agreements with Buyer relating to the terms or conditions
of the transactions contemplated by the Transaction Documents except as set
forth in the Transaction Documents.  Without limiting the foregoing, the Company
confirms that, except as set forth in this Agreement, Buyer has not made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


Merisel, Inc.
127 West 30th Street
5th Floor
New York, NY 10001
Telephone:
Facsimile:
Attention: Donald R. Uzzi, Chairman and Chief Executive Officer
 
 
With copies to (for information purposes only):


Herrick, Feinstein LLP
2 Park Avenue
NY, New York 10016
Telephone:       (212) 592-1480
Facsimile:          (973) 274-6420
Attention:        Edward B. Stevenson, Esq.
 
 
and


Herrick, Feinstein LLP
2 Park Avenue
NY, New York 10016
Telephone:       (212) 592-1481
Facsimile:          (212) 545-5065
Attention:        David A. Pentlow, Esq.
 
 
 

--------------------------------------------------------------------------------

 


 
If to Buyer, to its address and facsimile number set forth on the signature page
hereto, with a copy (for informational purposes only) to:


O'Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, CA 94025
Telephone: (650) 473-2603
Fascimile: (650) 473-2601
 Attention: Steven Tonsfeldt, Esq.


or to such other address, facsimile number and/or email address to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least 60% of the aggregate number of Securities
issued and issuable hereunder and under the Notes, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes).  Buyer
may not assign some or all of its rights hereunder without the written consent
of the Company, unless Buyer assigns Notes having an aggregate principal balance
greater than or equal to the applicable Minimum Transfer Amount, in which event
such assignee shall be deemed to be Buyer hereunder with respect to such
assigned rights.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Remedies.  Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to Buyer.  The Company therefore
agrees that Buyer shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.
 
(l)            Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Buyer may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(m)          Payment Set Aside.  To the extent that the Company makes a payment
or payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or Buyer enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
 [Remainder of Page Intentionally Left Blank.
Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Note Purchase Agreement to be duly executed as of the date first
written above.
 
 

 
MERISEL, INC.
                 
By:
/s/ Donald R. Uzzi      Name:  Donald R. Uzzi     Title:  Chairman and Chief
Executive Officer                             SAINTS CAPITAL GRANITE, L.P.      
              By: /s/ Kenneth B. Sawyer     Name: Kenneth Sawyer     Title:
Managing Member            
Address:                                                                                                                 
   
                                                                                                  
                     Telephone:                                         
                                                         
Facsimile:                                            
                                                         
Attention:                                              
                                                       












                                                                




















 
[Signature Page to Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 